Citation Nr: 1509068	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected prostate cancer status post seed implant.

2.  Entitlement to an initial compensable rating for service-connected erectile dysfunction.

3.  Entitlement to service connection for meningioma, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issue of service connection for meningioma, to include as secondary to Agent Orange exposure, is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's prostate cancer is active.

2.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the issue of entitlement to an increased rating for service-connected erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 100 percent for the Veteran's service-connected prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to an increased rating for service-connected erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to an increased rating for his service-connected prostate cancer.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., AB v. Brown, 6 Vet. App. 35, 39 (1993); Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Prostate Cancer Status Post Seed Implantation

Prostate cancer was diagnosed in approximately January 2009, and the Veteran underwent and completed seed implantation treatment in February 2009.  The Veteran filed a claim for service connection in March 2010.  A July 2010 rating decision granted service connection for residuals of prostate cancer and a 20 percent evaluation was assigned.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.  The Veteran continues to seek a higher rating for this disability.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran's service-connected residuals of prostate cancer, to include voiding dysfunction, are currently evaluated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system and provides for a maximum 100 percent disability rating for six months following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  At the expiration of six months, a VA examination is required; if there has been no local reoccurrence or metastasis, the disability is then rated on residuals such as voiding dysfunction or renal dysfunction, whichever is the predominant manifestation.  See 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7528.

In this case, the Veteran was not assigned an initial 100 percent evaluation for prostate cancer because he completed treatment in February 2009 and filed his claim for service connection in March 2010, well past the six month mark described above.  However, an April 2010 VA examiner determined that malignancy was still active in the prostate.  See 38 C.F.R. §§ 4.115b, Diagnostic Code 7528.  Accordingly, the Veteran is entitled to a 100 percent rating for his service-connected prostate cancer.  Id.

Erectile Dysfunction

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in the record by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At the Veteran's August 2012 hearing before the Board, the Veteran and his representative withdrew the issue of an initial compensable rating for erectile dysfunction.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and dismissal is warranted.


ORDER

A 100 percent rating for service-connected prostate cancer is granted, subject to the regulations governing the payment of monetary benefits.

The appeal as to the issue of an increased rating for service-connected erectile dysfunction is dismissed.



	(CONTINUED ON NEXT PAGE)

REMAND

In July 2012, the Veteran's representative indicated that the Veteran felt his meningioma, claimed as a brain tumor and radiation, was related to exposure to herbicides in service.  The Veteran's DD-214 reflects he served in Vietnam from May 1969 to May 1970.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  While meningioma is not on the list of presumptive diseases associated with exposure to Agent Orange, service connection may still be established by showing that a disorder was in fact causally linked to such exposure.  See 38 U.S.C.A. §§ 1113(b), 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.309(e) (2014); see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  As the Veteran has not yet been afforded a VA examination to determine the etiology of his meningioma, the case must be remanded so a VA examination and opinion may be obtained.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all records are obtained to the extent available, the Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed meningioma found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed meningioma is related to the Veteran's active duty service, to include as due to Agent Orange and herbicide exposure.  The examiner must also state whether any currently or previously diagnosed meningioma is due to or aggravated by any service-connected disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If an examination report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


